Case 0:21-cv-60385-AHS Document 11 Entered on FLSD Docket 03/16/2021 Page 1 of 2
  Case0:2/-cv-6O385-AHS Document10 EnteredonFLSD Docket03/03/2021 Page2Of2
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

   Angela E.Noble                                                             400North M iamiAvenuc,Room 8N09
   Coul
      'tAdministrator@Clerk ofCourt                                                    M iami,Florida33128-7716
                                                                                                 (305)523-5100

                                             Date:M arch 3,2021
                                                                            FILED BY                 D
                                                                                                      ,  C.
                                                                                  Mlq       2221
   Clerk ofCircuitand County Courts                                                ANGELA E. NOBLE
   17th JudicialCircuitofFlorida                                                  CLER
                                                                                      KU S DISTLCT
   230 Broward County Coudhouse                                                   s.o,oFitk,-MI
                                                                                              AMi
   201 SouthEast6th Street
   Ft.Lauderdale,FL 33301

   RE:DistrictCoul'tCaseN o.:0:21-cv--60385-AH S
        StateCoul'tCaseN o.:CACE-21-001170

   DearSirN adam :
   Pursuantto28U.S.C.j1447,acertifiedcopyoftheDistrictCourt'sOrderofRemandmustbemailed
   totheClerkoftheStateooul'
                           t.

   Pleaseacknowledgereceiptofthe Orderintheabovereferenced caseby signing and remnzingtheenclosed
   copy ofthisletter.


                                                        Clerk'sAcknowledgmentofReceipt
                                                        Theundersigned hereby ackonwledges'
                                                                                          receiptofthe
                                                        DistrictCourt'scertified copy oftheOrderofRem and.
                                                                              -   -*   >
                                                        By:
                                                - . -.--kk
                                                         .
                                                          Deputy er
                                                        On:                                                       $
   AngelaE.Noble,Clerk ofCourt
   By /s/JanierArellano
   Deputy clerk
                                                                              .                             .                v               v

   wq,T4
 ç%'
                                          BR EN DA D.FO RM A N
c -'''Case
j'w   .Xu 0:21-cv-60385-AHS
      ''.
      ..
          'ctzmtoyCIRCUITANlDocument 11 Entered on FLSD Docket 03/16/2021
                            nCOUNTY COURT                                                                                Page 2je
                                                                                                                            Has ofr2
d          .
               k i                     17TH JUDICIAL CIRCUIT                                 *'&:'A
                                                                                                  -ce'
                                                                                                     -
                                                                                                       .c.
                                                                                                        .
                                                                                                         w                  czjjy,/acg?y
1;                   w.                                                                       'wjr
                                                                                                 .'
          ,'.'.'--
      - .. .-....
     -.
                             clx c slv cxv uu/li-
                                                w M ltzv plv lslo x               .   - ,. ,
                                                                                                  %''
                                                                                                        '
                                                                                                        717
                                                                                                          -c
                                                                                                           --
                                                                                                            .
                                                                                                            '
                                                                                                :,. iliqi;17:';'.z               -: - $0C
                          20 1 SOU THEA ST 6TH STREET,RO OM 04130                      ';u. asu i=. ,              'h
                                                                                                       .. .. sz              ..-..j.   sa
                              BROW A RD COU NTY COURTHOU SE                       .',
                                                                                    .
                                                                                    i.g '' '
                                                                                           A            '' 't.'': '@,'
                             FORT LAUDERDALE,FLORIDA 33301
                                                                                  è%
                                                                                  V,s
                                                                                    w.            -,,- .,. , xx.
                                                                                                    .
                                                                                                                             'd$.-     j    ::


                                  RETURN SERW CE REQUESTED

                                                                  t/ .S D iiv-.cp Covuc,
                                                                 qtm A ov.ïth N txczn % %
                                                                 Ny'
                                                                   s0-.-w .
                                                                          , î--L 3 3 t>q


                                                                                          llItltIlIl1lllIl't.
                                                                                                            lIIllIlI'llll't'1llll'tll'tt'Itî'Il;'
                                                                                                                                                lllI,




                                               '
                                                   .

                                ot$'
                                   >
                               nd or.zk
           .
                          --

                          kzor g;ljva          Q RA IRO RU                 h >.
                                                                              c.
                                                                               -m/r
                                                                                  .       1.
                                                                                           b / L.L F1.
                                                                                                     -
                                                                                                     '
                                                                                                     n.b 1
                                                                                                         -lo 7C-
                                                                                                               Jw.
                                                                                                                 -'1
                                m4*
